Citation Nr: 1411516	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-21  976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

These matters are on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned at a videoconference hearing in August 2012.  A transcript is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that in the June 2009 decision on appeal, the RO characterized the claim as a petition to reopen a previously denied claim for service connection.  However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA. Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

In this case, the Veteran's original claim for service connection for a nervous condition was denied in a June 1971 RO decision.  He did not appeal the June 1971 rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002).

Evidence received since the June 1971 denial includes a portion of the Veteran's service personnel records which had not been previously requested or obtained by VA.  The personnel records include several statements and documents regarding the Veteran's psychiatric problems which adversely affected his ability to complete assigned tasks.  These official service department records were not previously considered, and are relevant because they discuss the Veteran's in-service behavior, including possible psychiatric symptomatology.  Given the acquisition of the additional service records, the claim for service connection for an acquired psychiatric disorder must be reconsidered de novo, without regard to the previous final denials.  38 C.F.R. § 3.156(c) (2013).  Accordingly, the issue has been recharacterized above as a claim for service connection.


FINDINGS OF FACT

1.  The Veteran's diagnosed as depressive disorder is as likely as not related to his active service or a service related disability.

2.  The Veteran's diagnosed bilateral hearing loss and tinnitus related is as likely as noted related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the Veteran's acquired psychiatric disorder, bilateral hearing loss, and tinnitus which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I.  Acquired Psychiatric Disorder

On VA mental disorders examination in July 2009, the VA examiner diagnosed depressive disorder, not otherwise specified (NOS), which the examiner opined was as likely as not related to the tinnitus/hearing loss.  In a September 2012 private clinical psychology report, Dr. G.K.M. diagnosed depressive disorder, NOS, with anxiety features and opined that the Veteran's current mood disorder originated during his service and is exacerbated by his tinnitus and hearing loss.  The below decision establishes service connection for hearing loss and tinnitus.

Thus, in light of the medical opinions both in favor of and against the Veteran's claim, and in consideration of the medical and lay evidence of record, the Board finds that the question of whether the Veteran has an acquired psychiatric disorder that is related to his service, or his now service connected hearing loss and tinnitus, is at least in relative equipoise.  Accordingly, service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

II.  Bilateral Hearing Loss and Tinnitus

On VA audiology examination in February 2009, the VA examiner diagnosed bilateral sensorineural hearing loss for  VA purposes (see 38 C.F.R. § 3.385).  However, in an April 2009 addendum, he opined that "the documentation of hearing with in normal limits at induction and separation indicated that it is not at least as likely as not that the Veteran's current hearing loss and tinnitus condition is related to his service."

On VA audiology examination in August 2009, a second VA examiner opined that "the documentation of clinically normal hearing" during service and the "the lack of documentation of any diagnosis of hearing loss or tinnitus nor even the complaint of either hearing loss or tinnitus prior to 1983 suggests that the present hearing loss and tinnitus are not caused by or related to military service."  Parenthetically, the examiner is referring to a November 1983 audiology report which indicates right ear hearing loss.

In a May 2009 private opinion, Dr. W.R. opined that the Veteran's "problems with the inner ear and tinnitus [are] definitely related to the damage sustained by his work in the U.S. Navy with high frequency radio signals" and that the December 1970 separation examination showed damage to "both inner ears in the form of high frequency loss." 

Thus, in light of the medical opinions both in favor of and against the Veteran's claims, and in consideration of the medical and lay evidence of record, the Board finds that the question of whether the Veteran has bilateral hearing loss and tinnitus that are related to his service is at least in relative equipoise.  The Board notes that neither VA examiner addressed the shift in hearing thresholds that were documented in service and referenced by the private physician.  Accordingly, service connection for the Veteran's bilateral hearing loss and tinnitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


